Citation Nr: 1009089	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  09-10 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The Veteran had active service from November 1965 to October 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2008 decision by the RO 
which, in part, denied service connection for the cause of 
the Veteran's death.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

The appellant was scheduled for a Central Office hearing in 
Washington, DC in February 2010.  However, in a letter 
received in January 2010, the appellant notified the Board 
that she would be unable to attend and requested to have the 
hearing rescheduled before a traveling member of the Board 
sitting at the RO.  

Inasmuch as the appellant's request to reschedule was 
received more than two weeks prior to the hearing date, the 
request will be granted.  As such, the appeal is referred to 
the RO for appropriate action as provided for under 38 C.F.R. 
§ 20.704(c) (2009).  

Accordingly, the appeal is REMANDED to the RO for the 
following action:  

The appellant should be scheduled for 
hearing before a member of the Board at 
the RO, as soon as practicable.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The appellant need 
take no action unless otherwise notified.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

